Title: To George Washington from Major General Lafayette, 28 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            dear general
            Boston 28th September 1778
          
          The News I have got from france, the Reflexions I have made by myself, and these which have been Suggested to me by many people, particularly by the Admiral, increase more than ever the desire I had of Seeing again your excellency—I want to Communicate you my Sentiments, and take your opinion upon my present Circumstances—that I look upon as of An high moment to my private business and feelings—on the other hand I have some ideas, and have got some intelligences upon public interests, which I Am very desirous of disclosing to your excellency—I am Sure, my dear general, that your Sentiments upon my private Concerns are such, that you will have no objection to my Spending Some hours with you.
          The moment at which the fleet will be Ready is not very far, and I think it of importance to have settled my Affair with you before that time—I am going to write to general Sullivan on the subject, and if he has no objection, I’ll go immediately to headquarters—but schould he make difficulties I beg you would send me that leave—I intend to ride as an express in Changing horses on the Road that I Might have time enough—you may think, my dear general, that I do’nt ask, what I Never ask’d in my life, a leave of quitting the post I am sent to, without Strong Reasons for it—but the letters I have Receiv’d from home Make me very anxious of Seeing you. With the Most tender affection and highest Respect I have the honor to be dear general Your excellency’s Most obedient humble Servant
          
            Lafayette
          
        